Citation Nr: 1341760	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for migraines.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984 and from January 2006 to January 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA medical records dated April 2011 and April 2012 that are pertinent to this appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

Since the issue of an increased rating is on appeal and the record suggests that service-connected disabilities may preclude employment, the issue of a TDIU is raised.  Rice v. Shinseki, 22 Vet. App. 447  (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

Effective January 30, 2009, the Veteran's service-connected migraines produce a disability picture that more nearly approximates that of very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a 50 percent rating for service-connected migraine headaches have been met, effective January 30, 2009 and no earlier.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.124a including Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose.

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing service, VA, and private treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating. The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches are currently assigned a noncompensable rating under Diagnostic Code 8100 (migraines).  Diagnostic Code 8100 is deemed by the Board to be the most appropriate diagnostic code because it pertains specifically to the diagnosed disability that the Veteran claims.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used. 

Under Diagnostic Code 8100, migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation. Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent disability evaluation. A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is warranted with less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating" and the Court has not undertaken to define "prostrating." See Fenderson v. West, 12 Vet. App. 119 (1999) (where the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack). According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The Veteran is seeking entitlement to an increased rating for his service-connected migraine headaches, currently evaluated as noncompensable.  Upon review of the record, the Board finds that the criteria for a 50 percent rating have been met or approximated.  

In a November 2012 hearing, the Veteran stated that on average he experienced three headaches per month that incapacitated him for two to four days. VA medical records dated June 2012 and April 2012 documented headaches occurring nearly every day with severe migraines appearing about two to four times per month.  In a December 2009 VA examination for traumatic brain injury, the Veteran stated that about every week or every other week he experienced a severe headache with associated nausea, vomiting, photophobia and phonophobia.  In an August 2009 VA examination for traumatic brain injury, the Veteran reported frequent severe headaches lasting five to six days and requiring him to lie down in a dark room.  As a lay person, the Veteran is competent to report such symptoms and his statements are consistent with the evidence of record.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

In a January 2010 VA mental disorder examination, the examiner noted that the Veteran's deterioration in functioning was partly attributable to worsening migraines, and September 2010 VA medical record diagnosed the Veteran with prostrating migraine headaches.  The Board therefore finds that the medical and lay evidence demonstrates that the Veteran experiences frequent prostrating migraines lasting for prolonged periods of time.

These migraines have also resulted in severe economic inadaptability.  A May 2008 memorandum regarding a pending medical board evaluation noted that the Veteran had been missing about 16 hours per week of work due in part to his migraine headaches.  In September 2008, the medical board recommended that he be relieved of duty since the Veteran's migraine headaches and chronic hip pain rendered him unfit for duty.  A September 2008 special order terminated the Veteran's active reserve duty and placed him in temporary retirement, effective October 2008.  An August 2011 medical board follow up examination noted that his condition had remained unchanged since being placed in temporary retirement and that because of his incapacitating headaches, he had not been able to hold a job.  Based on the forgoing, the Board finds that the Veteran experiences migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability, thus warranting a 50 percent disability rating.  

Although the Veteran's migraines worsened before he filed the claim for an increased rating, because the worsening preceded the claim by more than a year, the effective date of increase remains the date of the claim.  The effective date of an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). VA regulations provide that the effective date for increases shall be the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1). Under this rule, an effective date for an increased rating may be assigned later than the date of receipt of the claim-if the evidence shows that the increase in disability actually occurred after the claim was filed-but never earlier than the date of receipt of the claim.  There is, however, one exception to the general rule.  The regulations provide that the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, the effective date is the receipt of the claim. 38 C.F.R. § 3.400(o)(2). 

A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit." 38 C.F.R. § 3.1(p). A report of examination or hospitalization which meets certain requirements will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. 38 C.F.R. § 3.157(a). Once a formal claim for compensation has been allowed, receipt of a report of examination or hospitalization by uniformed services will be accepted as an informal claim for increased benefits. 38 C.F.R. § 3.157(a), (b). 

After the June 1984 rating decision, the Veteran did not submit any evidence-to include reports of examination or hospitalization-showing a worsening of his condition until the January 30, 2009 formal claim.  Therefore, the Board finds that the date of claim is January 30, 2009.  38 C.F.R. §§ 3.1(p), 3.157(a), (b).  Moreover, the evidence of record shows that the Veteran's migraines worsened more than one year before January 30, 2009.  A private treatment record dated October 2007 noted that the Veteran had been suffering "frequent, almost daily" headaches for many weeks.  The headaches would last "many days" and were so severe that he would have to lie down until they subsided.  This resulted in the Veteran missing six to seven days of work per month in the preceding few months.  Another private treatment record dated January 21, 2008 noted that the Veteran was experiencing severe incapacitating headaches twice a week, lasting one to two days.  The Veteran also reported that he had missed four days of work in the last four weeks.  Therefore, because the worsening preceded the claim by more than a year, the effective date of increase remains the date of claim, January 30, 2009.  38 C.F.R. § 3.400(o).  

Extraschedular Consideration
 
The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun, 22 Vet. App. 111.  

Here, however, the evidence fails to show anything unique or unusual about the Veteran's migraines that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be severe headaches requiring prostration, which is specifically contemplated in the rating assigned.  Therefore, the Board concludes that the assigned scheduler evaluation reasonably describes the Veteran's migraines and referral for consideration of an extraschedular rating is not warranted.  

In deciding the Veteran's increased rating claim, the Board has considered whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. 505.  The Board does not find evidence that the Veteran's service-connected migraines should be increased for any other separate period based on the facts found during the whole appeal period.  


ORDER

An increased rating of 50 percent for service-connected migraine headaches is granted, effective January 30, 2009 and no earlier, subject to controlling regulations applicable to the payment of monetary benefits.








REMAND

The evidence reflects that the Veteran has been unemployed since a September 2008 special order relieved him of active duty effective October 2008 and placed him in temporary retirement.  The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

There is no explicit opinion as to whether the Veteran's service-connected disabilities, by themselves, are sufficient to preclude all substantially gainful employment.  Therefore, an examination and opinion are required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any evidence that could support a claim for TDIU.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records and to obtain any outstanding VA treatment.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.   After completing #1 above, schedule the Veteran for a VA examination and an opinion on the effect of his service-connected disabilities on his ability to obtain gainful employment.  The claims file and Virtual VA file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

After a review of the evidence of record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (migraines, right hip osteoporosis and osteonecrosis, pterygium, tinnitus, hearing loss and anxiety), combined, would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.

If the examiner is unable to give an unemployability opinion based on the Veteran's service-connected disabilities, then the claims file must thereafter be forwarded to an appropriate examiner who will make such a determination.

3.  	Review the examination report to ensure that it contains the information and opinion requested in this remand and is otherwise complete.

4.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


